DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARCOTTE ET AL. (US 2017/0276686) (hereinafter “MARCOTTE”) in view of GIFFORD ET AL. (US 2019/0065677) (hereinafter “GIFFORD”).

With respect to Claims 1, 31, 32, MARCOTTE teaches:
using at least one computer hardware processor to perform: 
accessing data for binding interactions of one or more reagents with amino acids of the polypeptide (See Para 0002, 0094, 0214, 0511 identifying proteins and peptides…computer simulation…specific binding of fluorophores to functionalized Tentagel beads…The fluorosequences (observed reads) from the simulations are next collated into a prefix trie…Each flourosequence is linked in the trie to its source protein(s) and associated count(s) of observations over the course of the simulation, thereby empirically estimating the fluorosequence source protein probability distribution…a fluorosequence can be associated with the protein most likely to yield it); 
obtain output indicating, for each of a plurality of locations in the polypeptide, one or more likelihoods that one or more respective amino acids is present at the location (See Para 0002, 0094, 0214, 0511 identifying proteins and peptides…computer simulation…specific binding of fluorophores to functionalized Tentagel beads…The fluorosequences (observed reads) from the simulations are next collated into a prefix trie…Each flourosequence is linked in the trie to its source protein(s) and associated count(s) of observations over the course of the simulation, thereby empirically estimating the fluorosequence source protein probability distribution…a fluorosequence can be associated with the protein most likely to yield it); and 
identifying the polypeptide based on the output (See Para 0002, 0094, 0214, 0511 identifying proteins and peptides…computer simulation…specific binding of fluorophores to functionalized Tentagel beads…The fluorosequences (observed reads) from the simulations are next collated into a prefix trie…Each flourosequence is linked in the trie to its source protein(s) and associated count(s) of observations over the course of the simulation, thereby empirically estimating the fluorosequence source protein probability distribution…a fluorosequence can be associated with the protein most likely to yield it).  
However MARCOTTE is silent to the language of:
providing the data as input to a trained machine learning model to; obtained from the trained machine learning model.
GIFFORD further teaches:
Machine learning corresponding to Amino Acid Sequences (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include providing the data as input to a trained machine learning model to; obtained from the trained machine learning model.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.

With respect to Claim 2, MARCOTTE teaches:
wherein the one or more likelihoods that the one or more respective amino acids is present at the location include: 
a first likelihood that a first amino acid is present at the location; and a second likelihood that a second amino acid is present at the location (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source).  

With respect to Claim 3, MARCOTTE teaches:
wherein identifying the polypeptide comprises matching the obtained output to one of a plurality of amino acid sequences associated with respective proteins (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source).  

With respect to Claim 4, GIFFORD further teaches:
wherein matching the obtained output to the one of the plurality of amino acid sequences specifying respective proteins comprises: generating a hidden Markov model (HMM) based on the obtained output; and matching the HMM to the one of the plurality of amino acid sequences (See Para 0141; See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein matching the obtained output to the one of the plurality of amino acid sequences specifying respective proteins comprises: generating a hidden Markov model (HMM) based on the obtained output; and matching the HMM to the one of the plurality of amino acid sequences.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 6, GIFFORD further teaches:
wherein the machine learning model comprises a clustering model comprising multiple clusters, each of the clusters being associated with one or more amino acids (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the machine learning model comprises a clustering model comprising multiple clusters, each of the clusters being associated with one or more amino acids.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 7, GIFFORD further teaches:
wherein the machine learning model comprises a deep learning model (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the machine learning model comprises a deep learning model.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 8, GIFFORD further teaches:
wherein the machine learning model comprises a convolutional neural network (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the machine learning model comprises a convolutional neural network.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 10, GIFFORD further teaches:
wherein the trained machine learning model is generated by applying a supervised training algorithm to training data (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the trained machine learning model is generated by applying a supervised training algorithm to training data.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 11, GIFFORD further teaches:
wherein the trained machine learning model is generated by a applying a semi-supervised training algorithm to training data (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the trained machine learning model is generated by a applying a semi-supervised training algorithm to training data.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 12, GIFFORD further teaches:
wherein the trained machine learning model is generated by applying an unsupervised training algorithm (See Figs. 1-19)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the trained machine learning model is generated by applying an unsupervised training algorithm.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to more precisely identify antibodies.  

With respect to Claim 13, MARCOTTE teaches:
wherein the trained machine learning model is configured to output, for each of at least some of the plurality of locations in the polypeptide: a probability distribution indicating, for each of multiple amino acids, a probability that the amino acid is present at the location (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source).  

With respect to Claim 14, MARCOTTE teaches:
wherein the data for binding interactions of one or more reagents with amino acids of the polypeptide comprises pulse duration values, each pulse duration value indicating a duration of a signal pulse detected for a binding interaction (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 15, MARCOTTE teaches:
wherein the data for binding interactions of one or more reagents with amino acids of the polypeptide comprises inter-pulse duration values, each inter-pulse duration value indicating a duration of time between consecutive signal pulses detected for a binding interaction (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 16, MARCOTTE teaches:
wherein the data for binding interactions of one or more reagents with amino acids of the polypeptide comprises one or more pulse duration values, and one or more inter-pulse duration values (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 17, MARCOTTE teaches:
wherein providing the data as input to the trained machine learning model further comprises: 
identifying a plurality of portions of the data, each portion corresponding to a respective one of the binding interactions; and providing each one of the plurality of portions as input to the trained machine learning model to obtain an output corresponding to the each one portion of data (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 18, MARCOTTE teaches:
wherein the output corresponding to the portion of data indicates one or more likelihoods that one or more respective amino acids is present at a respective one of the plurality of locations (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 19, MARCOTTE teaches:
wherein identifying the plurality of portions of the data comprises: 
identifying one or more points in the data corresponding to cleavage of one or more of the amino acids; and identifying the plurality of portions of the data based on the identified one or more points corresponding to the cleavage of the one or more amino acids (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 20, MARCOTTE teaches:
wherein identifying the plurality of portions of the data comprises generating a discrete wavelet transformation of the data (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 21, MARCOTTE teaches:
wherein identifying the plurality of portions of the data comprises: 
determining, from the data, a value of a summary statistic for at least one property of the binding interactions; identifying one or more points in the data at which a value of the at least one property deviates from the value of the statistic by a threshold amount; and identifying the plurality of portions of the data based on the identified one or more points (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 22, MARCOTTE teaches:
wherein the data for binding interactions of one or more reagents with amino acids of the polypeptide comprises data obtained from detected light emissions by one or more luminescent labels (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 23, MARCOTTE teaches:
wherein the data obtained from detected light emissions by the one or more luminescent labels comprises wavelength values, each wavelength value indicating a wavelength of light emitted during a binding interaction (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 24, MARCOTTE teaches:
wherein the data obtained from detected light emissions by the one or more luminescent labels comprises luminescence lifetime values (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 25, MARCOTTE teaches:
wherein the data detected light emissions by the one or more luminescent labels comprises luminescence intensity values (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 26, MARCOTTE teaches:
wherein the light emissions are responsive to a series of light pulses, and the data includes, for each of at least some of the light pulses, a respective number of photons detected in each of a plurality of time intervals which are part of a time period after the light pulse (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 27, MARCOTTE teaches:
wherein providing the data as input to the trained machine learning model comprises arranging the data into a data structure having columns, 
wherein: 
a first column holds a respective number of photons in each of a first and second time interval which are part of a first time period after a first light pulse in the series of light pulses; and a second column holds a respective number of photons in each of a first and second time interval which are part of a second time period after a second light pulse in the series of light pulses (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 28, MARCOTTE teaches:
wherein the one or more luminescent labels are associated with at least one of the one or more reagents (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 29, MARCOTTE teaches:
wherein the one or more luminescent labels are associated with at least some of the amino acids of the polypeptide (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”).  

With respect to Claim 30, MARCOTTE teaches:
wherein the plurality of locations include at least one relative location within the polypeptide (See Para 0511 the set of probabilities such that given an observed fluorosequence, the probability that protein is its source; See Para 0151 excitation and emission filter spectra; See Para 0233 well-separated absorption and emission spectra; See Para 0522 Edman degradation…The probability of the N-terminus amino acid being successfully cleaved off is assigned a parameter; Para 0138, 0501, 0503 fluorosequencing, “expected wavelengths”, fluorescent intensity”, “photon detection”, “fluorescent labels”). 

Claims 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARCOTTE ET AL. (US 2017/0276686) (hereinafter “MARCOTTE”) in view of GIFFORD ET AL. (US 2019/0065677) (hereinafter “GIFFORD”), ARAYA ET AL. (US 2021/0151123) (hereinafter “ARAYA”).

With respect to Claim 5, MARCOTTE, GIFFORD teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS.
However MARCOTTE is silent to the language of:
wherein the machine learning model comprises a Gaussian Mixture Model (GMM).  
ARAYA further teaches:
wherein the machine learning model comprises a Gaussian Mixture Model (GMM) (See Para 0084).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the machine learning model comprises a Gaussian Mixture Model (GMM).
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to improve statistical learning.

Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARCOTTE ET AL. (US 2017/0276686) (hereinafter “MARCOTTE”) in view of GIFFORD ET AL. (US 2019/0065677) (hereinafter “GIFFORD”), WILLIAMS ET AL. (US 2011/0065597) (hereinafter “WILLIAMS”).

With respect to Claim 9, MARCOTTE, GIFFORD teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS.
However MARCOTTE is silent to the language of:
wherein the deep learning model comprises a connectionist temporal classification (CTC)-fitted neural network.  
WILLIAMS further teaches:
wherein the deep learning model comprises a connectionist temporal classification (CTC)-fitted neural network (See Para 0099).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARCOTTE to include wherein the deep learning model comprises a connectionist temporal classification (CTC)-fitted neural network; and matching the HMM to the one of the plurality of amino acid sequences.
One of ordinary skill in the art would have been motivated to modify MARCOTTE because it would be beneficial to accomplish a variety of protein analytics.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WANG ET AL. (US 2019/0259474) teaches GAN-CNN FOR MHC PEPTIDE BINDING PREDICTIONS;
SARMIENTO ET AL. (US 2015/0134315) teaches STRUCTURE BASED PREDICTIVE MODELING;
WOODBURY ET AL. (US 2021/0043273) teaches METHODS, SYSTEMS, AND MEDIA FOR PREDICTING FUNCITONS OF MOLECULAR SEQUENCES;
ARROWSMITH ET AL. (US 2007/0184455) teaches EVALUATION OF SPECTRA;
PIRROTTE ET AL. (US 2019/0034586) teaches METHODS OF PROFILIGN MASS SPECTRAL DATA USING NEURAL NETWORKS;
COPE (US 9,665,694) teaches METHODS, SYSTEMS, AND SOFTWARE FOR IDENTIFYING BIO-MOLECULES WITH INTERACTING COMPONENTS;
SIGEL ET AL. (US 2020/0143903) teaches METHODS FOR IDENTIFYING COMPOUNDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864